Citation Nr: 1526259	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  09-49 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating (or evaluation) for service-connected posttraumatic stress disorder (PTSD) in excess of 30 percent prior to September 16, 2010, and in excess of 50 percent thereafter.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1987 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over this claim is currently with the RO in Waco, Texas.  In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" (VBMS) and on the "Virtual VA" system to ensure a complete assessment of the evidence.

In December 2013, the Board remanded the initial rating issue to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion regarding the RO's compliance with the December 2013 Board Remand is included in the Duties to Notify and Assist section below.

In the December 2013 decision, the Board also remanded the issue of service connection for fibromyalgia.  Pursuant to the December 2013 Board Remand, in a July 2014 rating decision, the RO fully granted service connection for chronic pain syndrome (claimed as fibromyalgia); therefore, that issue is not in appellate status, and is not before the Board because there remain no questions of law or fact as to the fully granted issue.

The issues of entitlement to a TDIU and specially adapted housing are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the initial rating period from September 1, 2007 to September 15, 2010, the Veteran's PTSD has more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as: depressed mood, anxiety, a hard time trusting people due to suspiciousness, chronic sleep impairment, and hypervigilance with startled response.

2.  For the initial rating period from September 1, 2007 to September 15, 2010, the Veteran's PTSD has not more nearly approximated occupational and social impairment with reduced reliability and productivity.

3.  For the initial rating period from September 16, 2010, the Veteran's PTSD has more nearly approximated occupational and social impairment with deficiencies in most areas such as work, family relations, and mood due to such symptoms as: sleep difficulty, irritable behavior and anger outbursts with little or no provocation, typically expressed as verbal or physical aggression toward people or objects, exaggerated startle response, problems with concentration, depressed mood, anxiety, suspiciousness, panic attacks that affect the ability to function effectively, mild memory loss such as forgetting names directions or recent events, impairment of short and long-term memory such as retention of only highly learned material while forgetting to complete tasks, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances including work or a work-like setting.

4.  For the initial rating period from September 16, 2010, the Veteran's PTSD has not more nearly approximated total occupational and social impairment.


CONCLUSIONS OF LAW

1.  For the initial rating period prior to September 16, 2010, the criteria for an initial disability rating in excess of 30 percent for PTSD have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).  

2.  For the initial rating period from September 6, 2010, resolving reasonable doubt in the Veteran's favor, the criteria for an initial rating of 70 percent for PTSD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Concerning the appeal for higher initial ratings for PTSD, because it is an appeal that arises from the Veteran's disagreement with the initial rating following the grant of service connection for PTSD, no additional notice is required.  Under these circumstances, since the claim for service connection was granted, there are no further notice requirements under the law with regard to this issue.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the duty to assist, VA has obtained the Veteran's service treatment records, VA treatment records, VA PTSD examinations, and the Veteran's statements.  In this regard, VA provided the Veteran with VA PTSD examinations in September 2010 and February 2014 (pursuant to the December 2013 Board Remand) to assist in determining the etiology and severity of the PTSD.  Stegall, 
11 Vet. App. at 268.  As the VA examination reports were written after an interview with the Veteran and contain specific findings regarding the extent of the Veteran's PTSD at the time of the examinations, the VA examinations are adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion regarding the appeal for higher initial ratings for PTSD.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeal adjudicated herein.

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue as an appeal for higher evaluations of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  

The Board has reviewed all the evidence in the Veteran's claims file (to include on Virtual VA and VBMS), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Initial Disability Ratings for PTSD 

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The same General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 is also used to rate the psychosis that the Board finds is secondarily related to the PTSD.  The General Rating Formula provides that all psychiatric disorders are to be rated together as one disability, and provides only one General Rating Formula for rating service-connected psychiatric disorders.  See also 38 C.F.R. § 3.310 (2014) (directing that the secondary condition is to be considered a part of the original condition).  

Pertinent in this case, the General Rating Formula provides that a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating will be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).

A GAF score of 21 - 30 indicates "Behavior is considerably influenced by delusions or hallucinations OR serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) OR inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends)."

A GAF score of 31 - 40 indicates "Some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). 

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id. 

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id. 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2014).

On appeal to the Board, a September 2008 rating decision granted service connection for PTSD and assigned a 10 percent initial disability rating, effective September 1, 2007, the day after the Veteran was discharged from service.  Subsequently, in a September 2009 rating decision, the RO increased the disability rating for PTSD to 30 percent, effective September 1, 2007.  In an August 2012 rating decision, the RO granted a disability rating for PTSD of 50 percent, for the period from September 16, 2010, the date of the VA PTSD examination.  By entering a Notice of Disagreement with the initial rating, the Veteran has at least implicitly contended that the service-connected PTSD has been manifested by more severe symptoms or impairment than that contemplated by the 30 and 50 percent "staged" disability ratings assigned.  

From September 1, 2007 to September 15, 2010

After a review of all the evidence, lay and medical, the Board finds that, for the initial rating period from September 1, 2007 to September 15, 2010, the Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and more nearly approximates the criteria for the 30 percent disability rating currently assigned under Diagnostic Code 9411.

In a January 25, 2007 service treatment report (within a year prior to the initial appeal period) reflects that the Veteran was seen at the Richmond Veteran Outreach Center for continued psycho-eduction for PTSD.  There, the Veteran reported having sleep disturbances, intrusive thoughts, anger, depression, hyper-alertness, and startled reactions.

A psychology consultation in a February 2008 VA treatment record indicates that the Veteran had nightmares almost every day, trouble falling asleep, hated crowds, had a hard time trusting people, had flashbacks, and was easily startled by artillery and loud noise.  Upon psychiatric examination, the Veteran presented with difficulty falling and staying asleep, irritability and anger outbursts, difficulty concentrating, hypervigilance, and started response.  The VA examiner assessed a GAF score of 65, which demonstrates mild symptoms or some difficulty in social and occupational functioning.

Based on the above, the Board finds that, for the initial rating period from September 1, 2007 to September 15, 2010, the Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, a hard time trusting people due to suspiciousness, chronic sleep impairment, and hypervigilance with startled response, which more nearly approximates the criteria for a 30 percent disability rating under Diagnostic Code 9411.  38 C.F.R. §§ 4.3, 4.7, 4.130.  

For the rating period from September 1, 2007 to September 15, 2010, the Board finds that the weight of the lay and medical evidence demonstrates that the Veteran's PTSD has not more nearly approximated occupational and social impairment with reduced reliability and productivity (the criteria for a 50 percent rating under Diagnostic Code 9411).  Specifically, a review of the VA treatment records does not reveal that the Veteran had circumstantial, circumlocutory, or stereotyped speech, memory impairment, panic attacks more than once a week, difficulty understanding complex commands, impaired judgment, or impaired abstract thinking.  While the evidence demonstrated irritability and anger outbursts, the evidence of record during this period on appeal does not indicate that the Veteran's PTSD manifested impaired impulse control, such as unprovoked irritability with periods of violence (one factor for a 70 percent disability rating under Diagnostic Code 9411).  

The Board has weighed and considered the GAF score as it reflects on the initial rating period prior to September 16, 2010.  VA treatment records during this appeal period noted a single GAF score of 65.  GAF scores from 61 to 70 reflect some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  DSM-IV at 46-47.  The Board finds that the GAF score, when considered together with the other evidence of record, reflects occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to the service-connected PTSD, more nearly approximating the criteria for a 30 percent disability rating under Diagnostic Code 9411 for the rating period from September 1, 2007 to September 15, 2010.

Based on the above, the Board finds that the Veteran's disability picture more nearly approximates the criteria for a 30 percent rating based on symptoms and the degrees of social and occupational impairment; therefore, a disability rating in excess of 30 percent for the service-connected PTSD is not warranted for the initial rating period from September 1, 2007 to September 15, 2010.  See 38 C.F.R. §§ 4.3, 4.7.

From September 16, 2010

After a review of all the evidence, lay and medical, the Board finds that, for the initial rating period from September 16, 2010, the Veteran's PTSD has manifested occupational and social impairment with deficiencies in most areas such as work, family relations, and mood, and more nearly approximates the criteria for the 70 percent disability rating assigned under Diagnostic Code 9411.

A September 2010 VA examination report notes the Veteran's treatment for PTSD, beginning in February 2008.  The Veteran reported having a very positive and good relationship with her husband of 24 years.  She also reported having a good relationship with her grown son and daughter.  However, she also explained that she has a lot of tension, anger, and irritability toward her son's wife.  The Veteran reported having regular, weekly contact with her parents, but she does not maintain good contact with her five sisters like she used to.

The September 2010 VA examiner noted PTSD symptoms of anxious mood, sleep impairment due to nightmares, daily panic attacks that affected her ability to perform her job, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  While the Veteran reported that she noticed some difficulty with her memory, upon examination, the VA examiner indicated that the Veteran had normal recent, remote, and immediate memory.  The VA examiner assigned a GAF score of 60.  The VA examiner explained that the Veteran's PTSD indicates marked impairment in social functioning as the Veteran reported that she no longer engages in outings with friends and remains home.  She also quit her job due to decreased work efficiency and inability to control her emotions.

In a September 17, 2010 VA treatment record (one day after the September VA examination), the Veteran reported having sleep difficulties, bad mood changes, an unrealistic fear of crowded places, and avoidance response.  Upon mental status examination, the Veteran was alert and cooperative with adequate hygiene and grooming, had a normal gait is, had no abnormal movements, had normal speech in rate and rhythm, and had no thought disorders.  The Veteran was logical and goal-directed with intact association.  Memory appeared intact and appeared to be fully oriented.  The VA examiner assigned a GAF of 65, which reflects mild PTSD symptoms or some difficulty in social and occupational functioning.

Pursuant to the December 2013 Board Remand, the Veteran was afforded another VA examination in February 2014.  The Veteran reported being married and spending most days on her farm with her husband, her farm animals, and her garden projects.  The VA examiner noted symptoms such as irritable behavior and anger outbursts with little or no provocation, typically expressed as verbal or physical aggression toward people or objects, exaggerated startle response, problems with concentration, depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, mild memory loss such as forgetting names directions or recent events, impairment of short and long-term memory such as retention of only highly learned material while forgetting to complete tasks, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances including work or a worklike setting.  The VA examiner indicated that the PTSD symptoms described cause clinically significant distress or impairment in social, occupational, and other important areas of functioning.

The September 2010 and February 2014 VA examiners provided specific assessments of the level of occupational and social impairment due to PTSD, and identified underlying symptomatology and impairments that cause the occupational and social impairment.  The ultimate determination as to the level of occupational and social impairment is an adjudicative determination.  The Board has considered the VA examiners' assessment on this question, and in light of the weight of the evidence of record showing that the Veteran's symptoms more nearly approximate occupational and social impairment with deficiencies in most areas such as work, family relations and mood due to the service-connected PTSD for the rating period from September 16, 2010, the Board finds that the September 2010 and February 2014 VA examiners' overall assessments are of great probative value.

On review of all the evidence, the Board finds that, for the initial rating period from September 16, 2010, the Veteran's PTSD manifested symptoms such as sleep difficulty, irritable behavior and anger outbursts with little or no provocation, typically expressed as verbal or physical aggression toward people or objects, exaggerated startle response, problems with concentration, depressed mood, anxiety, suspiciousness, panic attacks that affect the ability to function effectively, mild memory loss such as forgetting names directions or recent events, impairment of short and long-term memory such as retention of only highly learned material while forgetting to complete tasks, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances including work or a work-like setting. While the Veteran has maintained relationships with her husband and close family with the exception of her sisters, the evidence also indicates that she has difficulty with other interpersonal relationships, and relating to others in a work setting, and to non-family members as revealed by her isolation and avoidance response.  She also reported a difficult relationship with her son's wife.

Overall, the above evidence offers probative evidence of occupational and social impairment with deficiencies in most areas such as work, family relations, and mood.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that these symptoms more nearly approximate the criteria under Diagnostic Code 9411 for the higher 70 percent disability rating for the initial rating appeal period from September 16, 2010.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3, 4.7, 4.130.

In this case, the criteria for a disability rating of 100 percent have not been met or more nearly approximated for any period on appeal.  The evidence during the appeal period from September 16, 2010 does not show that the Veteran experienced total occupational and social impairment.  The evidence shows no symptoms of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  Although the Veteran reported that she quit her job due to decreased work efficiency and inability to control her emotions, the record does not reflect total occupational and social impairment.  As discussed above, the Veteran has maintained good relationships with her husband (of over two decades), daughter, son, and parents.

In short, the Board does not find evidence that the rating assigned for the PTSD should be higher for any other separate period based on the facts found during the appeal period from September 16, 2010.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation in excess of 70 percent during any time within the period on appeal.  The findings of more serious impairment were first shown in September 2010 and February 2014 during the VA examinations.  See Fenderson, 12 Vet. App. at 126.  For these reasons, the Board finds that a preponderance of the evidence is against an initial rating in excess of 70 percent for PTSD for any period from September 16, 2010.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds that all the symptomatology and occupational and social impairment caused by the Veteran's service-connected PTSD are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required for any period on appeal.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, for the entire initial period on appeal, the Veteran's PTSD has manifested depressed mood, anxiety, a hard time trusting people due to suspiciousness, chronic sleep impairment, hypervigilance with startled response, irritable behavior and anger outbursts with little or no provocation, typically expressed as verbal or physical aggression toward people or objects, problems with concentration, panic attacks, mild memory loss such as forgetting names directions or recent events, impairment of short and long-term memory such as retention of only highly learned material while forgetting to complete tasks, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances including work or a worklike setting.  These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms reported by the Veteran regarding the service-connected PTSD are specifically contemplated by the criteria discussed above, including the effect of the Veteran's symptoms on occupation and daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Also, in this regard, entitlement to a TDIU is addressed in the Remand section below.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, while the Veteran is service connected for other disabilities, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  


ORDER

An initial disability rating in excess of 30 percent from September 1, 2007 to September 15, 2010 for service-connected PTSD, is denied; for the initial rating period from September 16, 2010, an initial disability rating of 70 percent for PTSD, but no higher, is granted.


REMAND

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court stated that a claim for a TDIU due to service-connected disability is part and parcel of a rating claim when TDIU is raised by the record.  In this case, while the Veteran has been in receipt of a combined 100 percent rating since November 30, 2009, she is not precluded from eligibility for a TDIU based on a single disability.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  As such, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice has been raised.  

In a June 2010 application for increased compensation based on unemployability (VA Form 21-8940), the Veteran contended that she is unable to work due to the (service-connected) hiatal hernia and PTSD.  During the September 2010 VA PTSD examination, the Veteran reported that she attributes her recent decision to quit her job to the PTSD.  The Veteran explained that it became more and more stressful working at the Casualty Assistance Center where she worked since 2007.  Specifically, the Veteran reported that it became harder to control her emotions at work, and she was demonstrating decreased work efficiency due to her emotional condition.

The Board finds that the Veteran has reasonably raised a claim for a TDIU in conjunction with the appeal for higher initial disability ratings for PTSD.  The Board finds, however, that a remand is required prior to adjudication of the claim for a TDIU.  While the Veteran has been provided adequate notice under the duty to notify provisions of the VCAA regarding the requirements to substantiate TDIU (see July 2010 notice letter), the AOJ has not adjudicated entitlement to a TDIU in the first instance.  Indeed, in a June 2012 rating decision, the RO inaccurately indicated that the claim for a TDIU was rendered moot by virtue of the total rating.  As discussed above, a total (100 percent) combined rating does not preclude the Veteran from seeking eligibility for a TDIU based on a single disability.  The claim for a TDIU is remanded for these reasons.  Buie, 24 Vet. App. at 250; Rice, 22 Vet. App. at 447.

Specially Adapted Housing

In a July 2014 decision (located in VBMS), the RO denied entitlement to specially adapted housing and special home adaptation grant.  In a March 2015 VA Form 21-0958, Notice of Disagreement, the Veteran disagreed with the July 2014 decision.  In an April 2015 Report of Contact, the Veteran clarified that she only wanted to appeal the denial of specially adapted housing.  The appeal for entitlement to specially adapted housing should be remanded to allow the RO to provide a Statement of the Case on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, the issue will be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely Substantive Appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the issues of entitlement to a TDIU and specially adapted housing are REMANDED for the following actions:

1. Provide a Statement of the Case as to the issue of entitlement to specially adapted housing.  The Veteran must file a timely and adequate Substantive Appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2014).  If a timely Substantive Appeal is not filed, the claim should not be certified to the Board.

2. After all available evidence has been associated with the record, the AOJ should review the evidence and determine whether further development is warranted for a TDIU.  The AOJ should take any additional development as deemed necessary.

If the AOJ finds that a VA examination is warranted, the record should be made available to the VA examiner for review prior to examination and the VA examiner should offer an opinion with supporting rationale regarding the functional and occupational impairment caused by the service-connected disabilities, both individually and considered together.  The Veteran is service connected for migraine cluster headaches, PTSD, hysterectomy, asthma, thyroidectomy, hiatal hernia with irritable bowel syndrome, degenerative changes of the thoracic and lumbar spine, chronic pain syndrome, degenerative changes of the cervical spine, right ankle sprain, right knee sprain, left knee sprain, right hip trochanteric bursitis, bilateral tinnitus, chronic fatigue syndrome, left foot bunion, right foot bunion, costochondritis, allergic rhinitis, hypertension, irritable bowel syndrome, bilateral breast reduction, thyroidectomy surgical scar, bilateral breast reduction surgical scar, hiatal hernia surgical scar, thyroidectomy surgical scar, hysterectomy surgical scar, and acute bronchitis.  In rendering this opinion, the VA examiner should consider the Veteran's education and previous work experience, but should not consider her age or the effect of any non-service-connected disabilities.

3. After completion of the above and compliance with the requested actions has been ensured, adjudicate the claim for a TDIU in light of all the evidence of record.  If the determination remains adverse to the Veteran, she and her representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


